PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1660


SUTASINEE THANA; MICHAEL JAMES LOHMAN; THAI SEAFOOD & GRILL,
INC., trading as Thai Palace & Thai Palace & Lounge,

                Plaintiffs - Appellants,

           v.

BOARD OF LICENSE COMMISSIONERS FOR CHARLES COUNTY, MARYLAND;
PAMELA SMITH, Chair; GUY BLACK, Member; TOMASINA COATES,
Member; STEVEN LOWE, Member; WILLIAM YOUNG, Member,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:14-
cv-03481-PWG)


Argued:   May 11, 2016                     Decided:   June 28, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and KEENAN, Circuit
Judges.


Reversed and remanded by published opinion.      Judge Niemeyer
wrote the opinion, in which Chief Judge Traxler and Judge Keenan
joined.


ARGUED: Charles Grant Byrd, Jr., ALSTON & BYRD, Baltimore,
Maryland, for Appellants.     Kevin Bock Karpinski, KARPINSKI,
COLARESI & KARP, Baltimore, Maryland, for Appellees. ON BRIEF:
Michael B. Rynd, KARPINSKI, COLARESI & KARP, Baltimore,
Maryland, for Appellees.
NIEMEYER, Circuit Judge:

      In    this     appeal,        we    decide       whether      the    district      court

properly     applied       the   Rooker-Feldman          doctrine         to   dismiss    this

federal action challenging the actions of a state administrative

agency that were reviewed in state court.

      The    Board       of    License        Commissioners         of    Charles     County,

Maryland (“the Board”), revoked the alcoholic beverage license

of a restaurant and lounge known as Thai Palace, as well as two

consent orders that imposed conditions on the license, because

Thai Palace violated certain conditions imposed by the consent

orders.      The Circuit Court for Charles County affirmed in part

and remanded in part, and the Maryland Court of Special Appeals

affirmed     the    circuit      court.          The    Maryland         Court   of   Appeals

declined to grant certiorari.

      Shortly       after     the    Circuit         Court    for   Charles      County    had

ruled and before Thai Palace filed its notice of appeal to the

Court of Special Appeals, Thai Palace commenced this federal

action      under    42       U.S.C.      §    1983     and    the       First   Amendment,

challenging        the    actions        of    the    Board.        The    district      court

dismissed the action for lack of subject matter jurisdiction,

based on the Rooker-Feldman doctrine.                        See Rooker v. Fid. Trust

Co., 263 U.S. 413 (1923); D.C. Ct. of App. v. Feldman, 460 U.S.

462   (1983).        The      district        court    concluded     that      because    Thai

Palace “seeks to attribute error to the core of the Board’s

                                                2
order and the circuit court ruling affirming it,” its federal

action “falls neatly within the bounds of the [Rooker-Feldman]

doctrine.”

       We reverse and remand, concluding that Thai Palace has,

with this action, commenced an independent, concurrent action

challenging actions by a state administrative agency.                                  Because

Thai       Palace    did    not   request      the    district        court      to    conduct

appellate review of the state court judgment itself, the Rooker-

Feldman doctrine does not apply.                   See Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 284 (2005).                             To the extent

that the district court concluded that Thai Palace is seeking to

litigate       the       same   claims   or       issues    decided       in     the       state

proceedings, it can, on remand, apply state law principles of

preclusion to bar this action if that proves to be appropriate.


                                              I

       Thai Palace -- formally, Thai Seafood & Grill, Inc., and

trading       as    Thai    Palace    and     Thai    Palace      &    Lounge         --   is    a

restaurant and lounge in Waldorf, Maryland.                            Sutasinee Thana,

her husband, and Michael Lohman are the owners of Thai Palace,

and    Thana       and   Lohman   hold   the       alcoholic   beverage          license        on

behalf       of     Thai    Palace.      In       2009,    Thai       Palace 1    filed         an

application with the Board for an alcoholic beverage license,

       1
       We refer collectively                  to     the   corporation,          Thana,      and
Lohman as “Thai Palace.”

                                              3
effectively seeking reinstatement of an earlier license that had

been revoked in 2007 for hosting entertainment that featured

nudity.       Following a hearing, the Board and Thai Palace entered

into a consent order dated November 12, 2009, by which the Board

issued the alcoholic beverage license on the condition that Thai

Palace “be operated as a family restaurant” between the hours of

11:00       a.m.     and   10:00     p.m.   and       “that    there    shall    be    no

entertainment other than dinner music from either a radio and/or

t.v. . . . without prior written approval of the Board.”

        Some two years later, Thai Palace requested that the Board

rescind the November 2009 Consent Order to allow it to once

again       provide     live   entertainment.           At    the    hearing    on    this

request, the Board declined to rescind the November 2009 Consent

Order but did agree to modify it.                     Accordingly, the Board and

Thai Palace entered into a second consent order, dated January

12,   2012,        which   allowed   Thai   Palace       to   extend    its    hours    of

operation      and      also   permitted    it    to     offer      “instrumental      and

acoustical music; Karaoke; [and] DJ music and dancing.”                                But

this second consent order also provided that Thai Palace “shall

not   allow        an   outside    promoter      to    maintain      control    of     any

entertainment and shall not offer any ‘teenager only’ events or

‘go-go’ entertainment.” 2            Finally, the January 2012 Consent Order


        2
       According to the complaint, “go-go” music “is a subgenre
associated with funk music that originated in Washington, D.C.

                                            4
provided that it would remain in effect for a period of three

years, after which it would expire and be “null and void and of

no further effect.”

       Notwithstanding       the      terms       of    the   January     2012    Consent

Order,    Thai    Palace     contracted       with       various    “go-go”      bands    to

perform at Thai Palace.            After receiving information about these

concerts from the police, the Board issued an order on June 20,

2013, requiring Thai Palace to show cause why the January 2012

Consent Order “should not be revoked.”                     Following an evidentiary

hearing, the Board issued a decision revoking the November 2009

Consent Order, the January 2012 Consent Order, and Thai Palace’s

alcoholic beverage license.

       Pursuant     to   Maryland      statutory         provisions      for    review    of

administrative orders, Thai Palace filed a petition for review

of the Board’s decision in the Circuit Court for Charles County.

See    Md.   Code    Ann.,     Art.    2B,    §    16-101.         The   circuit       court

affirmed the Board with respect to its revocation of the January

2012    Consent     Order;     concluded          that    the    Board    had    made     no

findings that the November 2009 Consent Order had been violated;

and remanded for further findings in connection with whether

Thai    Palace’s     alcoholic        beverage         license   should    be    revoked.

Thai     Palace     appealed     the    circuit          court’s    decision      to     the


in the mid-1960’s to late 1970’s” and that “remains primarily
popular in the area as a uniquely regional music style.”

                                              5
Maryland Court of Special Appeals, which affirmed by decision

dated January 29, 2016.              Thana v. Bd. of License Comm’rs for

Charles     Cnty.,     130    A.3d    1103    (Md.   Ct.   Spec.    App.       2016).

Thereafter,     Thai     Palace      filed    a    petition   for     a    writ   of

certiorari in the Maryland Court of Appeals, which denied the

petition on May 23, 2016.

     Before filing its appeal to the Maryland Court of Special

Appeals,    Thai     Palace    commenced      this   action   under       42   U.S.C.

§ 1983, alleging that, by conditioning its alcoholic beverage

license on its agreement not to host “go-go” entertainment and

by enforcing that condition, the Board had violated its First

Amendment rights.        Thai Palace sought declaratory and injunctive

relief, $500,000 in compensatory damages, and attorneys fees and

costs.     The Board filed a motion to dismiss the complaint for

lack of subject matter jurisdiction, which the district court

granted by order dated May 14, 2015.                 The court concluded that

it lacked subject matter jurisdiction under the Rooker-Feldman

doctrine,     explaining       that    Thai       Palace   “plainly       seeks    to

attribute error to the core of the Board’s order and the circuit

court ruling affirming it (and thereby, to overturn them).”

     From the district court’s order dismissing the complaint,

Thai Palace filed this appeal.




                                         6
                                           II

       Thai     Palace    contends,      contrary          to    the       district     court’s

holding, that it does not, by this action, “seek review . . . of

the decision of the Circuit Court for Charles County” and that

the    district       court    therefore       erred       in    applying         the   Rooker-

Feldman doctrine to dismiss the action.                              It argues that its

federal suit under 42 U.S.C. § 1983 seeks compensatory damages,

as well as equitable relief, for the Board’s conditioning of its

alcoholic beverage license on its agreement not to promote or

offer “go-go” entertainment and for the Board’s enforcement of

that    condition,       in    violation       of    the    First      Amendment.            Thai

Palace observes that, because “[c]ompensatory damages cannot be

awarded    in     [its   administrative            appeal,]      .     .    .     the   [Rooker-

Feldman] doctrine is not applicable.”                      It maintains that rather

than dismissing the case for lack of jurisdiction, the district

court should have stayed the case pending the outcome of the

state     court       proceedings        and        then    applied          principles       of

preclusion to address the Board’s arguments.

       The Board, in contrast, contends that the district court

correctly       dismissed       this     action        under         the        Rooker-Feldman

doctrine, arguing that “[t]here could have been no favorable

resolution       to    [Thai    Palace’s]          claim    in       the     district      court

without    a    corresponding       determination           that       the      State     court’s

judgment,       and    the     Board’s    decision         affirmed          by    that    State

                                               7
court’s    judgment,     were    decided      in   error.”           The    Board   notes

further that “[t]here could be no award of compensatory damages

without the same federal review and rejection of the State court

judgment which is precluded by the Rooker-Feldman doctrine.”                            In

short, the Board argues that Thai Palace “asked the district

court to sit in direct review of the State court’s judgment and

by     extension,    the     underlying       decision         of    the     Board,    an

administrative agency.”            Alternatively, the Board argues that

“there is no longer a justiciable controversy before the Court,

as [the January 2012 Consent Order] became null and void by its

own terms as of January 12, 2015.”

       The principal issue thus presented is whether the district

court properly applied the Rooker-Feldman doctrine to dismiss

this action for lack of subject matter jurisdiction.

       The Rooker-Feldman doctrine followed from Congress’ careful

assignment    of    federal     subject    matter        jurisdiction,       allocating

original jurisdiction to the district courts in, for example, 28

U.S.C.     § 1330(a)    (actions     against        foreign         states),    §     1331

(federal     question      jurisdiction),          and     §     1332(a)     (diversity

jurisdiction),       while    allocating       appellate          jurisdiction        over

final state court judgments to the Supreme Court in § 1257(a).

The doctrine thus holds that “lower federal courts are precluded

from    exercising     appellate    jurisdiction          over      final   state-court

judgments.”        Lance v. Dennis, 546 U.S. 459, 463 (2006) (per

                                          8
curiam).         Thus,    the      Rooker-Feldman        doctrine    is    narrow   and

focused,      “confined       to   ‘cases      brought    by     state-court     losers

complaining of injuries caused by state-court judgments rendered

before    the    district       court    proceedings      commenced       and   inviting

district court review and rejection of those judgments.’”                           Id.

at 464 (quoting Exxon, 544 U.S. at 284).

       Of course, Congress could allocate jurisdiction to district

courts to “oversee” state court judgments, as it has done in

authorizing federal habeas review, see Exxon, 544 U.S. at 292

n.8, but it has not done so generally to confer on district

courts appellate jurisdiction over state court judgments.                           The

doctrine goes no further than necessary to effectuate Congress’

allocation of subject matter jurisdiction between the district

courts and the Supreme Court, as the Exxon Court emphasized in

noting that the doctrine should be applied no broader than the

holdings in the two cases from which the doctrine takes its

name.    Id. at 284.

       In Rooker, a party that lost before the Indiana Supreme

Court and that failed to obtain review by the U.S. Supreme Court

filed    an     action   in     federal       district    court,    challenging     the

constitutionality of the state court judgment and seeking to

have     it   declared     “null        and    void.”      263     U.S.    at   414-15.

Affirming the district court’s dismissal of the federal suit for

lack of subject matter jurisdiction, the Supreme Court ruled

                                              9
that the federal suit amounted to an appeal of the state court

judgment and that Congress had vested jurisdiction to entertain

such an appeal only in the Supreme Court.              Id. at 415-16.

      In Feldman, the plaintiffs sued the District of Columbia’s

highest court in federal district court after the District of

Columbia   court   denied      their    requests    for   a   waiver       of   a    bar

membership rule.       460 U.S. at 468.            Again, the Supreme Court

affirmed     dismissal    of     the    case,      holding     that    while        the

plaintiffs     could   challenge       the   constitutionality        of    the     bar

admission rule itself in a federal district court, they could

not challenge the District of Columbia court’s judgment denying

their waiver petitions in a federal district court.                   Id. at 482-

83.

      In the years following these two decisions, which together

defined    the   Rooker-Feldman        doctrine,     courts,    including           this

court, broadly interpreted the doctrine as barring the loser in

a state court adjudication “from bringing suit in federal court

alleging the same claim or a claim that could have been brought

in the state proceedings,” thereby sliding the analysis into an

application of claim preclusion principles.               Davani v. Va. Dep’t

of Transp., 434 F.3d 712, 713 (4th Cir. 2006) (emphasis added).

In    Exxon,     however,      the      Supreme      Court     corrected            this

misunderstanding, warning that such an expansive construction of

the doctrine threatens both to “overrid[e] Congress’ conferral

                                        10
of     federal-court         jurisdiction            concurrent    with       jurisdiction

exercised by state courts, and [to] supersed[e] the ordinary

application of preclusion law pursuant to 28 U.S.C. § 1738.”

544 U.S. at 283 (emphasis added).                      Seeking to bring the doctrine

back to its narrow focus, the Exxon Court clarified that, rather

than    serving       as    preclusion         by    another    name,    “[t]he    Rooker-

Feldman doctrine . . . is confined to cases of the kind from

which the doctrine acquired its name:                        cases brought by state-

court       losers    complaining         of    injuries       caused    by     state-court

judgments       rendered        before         the     district    court        proceedings

commenced and inviting district court review and rejection of

those judgments.”            Id. at 284 (emphasis added).                 The Court even

indicated that it sought to restrict the doctrine to cases whose

procedural postures mirrored those in the Rooker and Feldman

cases themselves:

       Rooker and Feldman exhibit the limited circumstances
       in which this Court’s appellate jurisdiction over
       state-court judgments, 28 U.S.C. § 1257, precludes a
       United States district court from exercising subject-
       matter jurisdiction in an action it would otherwise be
       empowered to adjudicate under a congressional grant of
       authority[.] In both cases, the losing party in state
       court filed suit in federal court after the state
       proceedings ended, complaining of an injury caused by
       the state-court judgment and seeking review and
       rejection of that judgment.

Id. at 291 (citations omitted).

       To     emphasize       the    narrow          role   that   the    Rooker-Feldman

doctrine is          to    play,    the   Supreme       Court   has     noted    repeatedly

                                                11
that, since the decisions in Rooker and Feldman, it has never

applied    the    doctrine    to     deprive    a   district    court    of    subject

matter jurisdiction.            See, e.g., Skinner v. Switzer, 562 U.S.

521, 531 (2011); Lance, 546 U.S. at 464; Exxon, 544 U.S. at 287.

Similarly, since Exxon, we have never, in a published opinion,

held that a district court lacked subject matter jurisdiction

under the Rooker-Feldman doctrine.

      To be sure, the distinction between preclusion principles

and the Rooker-Feldman doctrine can sometimes be subtle, but it

is nonetheless important to maintain.                  Preclusion principles are

designed     to    address      the     tension      between      two    concurrent,

independent suits that results when the two suits address the

same subject matter, claims, and legal principles.                       Whereas the

Rooker-Feldman doctrine, by contrast, assesses only whether the

process    for    appealing     a    state   court     judgment    to    the   Supreme

Court   under     28   U.S.C.    §    1257(a)    has    been   sidetracked       by   an

action filed in a district court specifically to review that

state court judgment.              Thus, if a plaintiff in federal court

does not seek review of the state court judgment itself but

instead “presents an independent claim, it is not an impediment

to   the   exercise    of    federal    jurisdiction       that    the    same   or    a

related question was earlier aired between the parties in state

court.”     Skinner, 562 U.S. at 532 (emphasis added) (internal

quotation    marks     and   alterations        omitted)   (quoting      Exxon,       544

                                          12
U.S.    at    292-93).        Rather,     the    Court     has      recognized       that

Congress’ policy allows for concurrent litigation in federal and

state       courts,    noting      that   any    tensions        between       the   two

proceedings         should    be     managed     through      the     doctrines       of

preclusion, comity, and abstention.              Exxon, 544 U.S. at 292-93.

       Consistent      with   this    narrow    articulation        of   the    Rooker-

Feldman doctrine, the Supreme Court has also recognized that

state administrative and executive actions are not covered by

the doctrine.         See Verizon Md. Inc. v. Pub. Serv. Comm’n of Md.,

535 U.S. 635, 644 n.3 (2002) (“[T]he [Rooker-Feldman] doctrine

has    no    application      to   judicial     review   of      executive      action,

including       determinations        made      by   a     state      administrative

agency”); see also Lance, 546 U.S. at 464; Exxon, 544 U.S. at

287.        State     administrative      decisions,     even       those   that     are

subject to judicial review by state courts, are beyond doubt

subject to challenge in an independent federal action commenced

under jurisdiction explicitly conferred by Congress.

       In the circumstances of this case, we conclude that this

federal action is a concurrent, independent action supported by

original jurisdiction conferred by Congress on federal district

courts, even though the complaint in the action includes claims

and legal arguments similar to or the same as those made in the

state proceedings, and that therefore it is not barred by the



                                          13
Rooker-Feldman doctrine.               There are several reasons supporting

this conclusion.

      First, if we apply strictly the Supreme Court’s instruction

that the Rooker-Feldman doctrine is to be “confined to cases of

the kind from which the doctrine acquired its name,” Exxon, 544

U.S. at 284, we would conclude that the doctrine does not apply

here because the district court here was not called upon to

exercise appellate jurisdiction over a final judgment from “the

highest court of a State in which a decision could be had,”                                   28

U.S.C.     §    1257(a)   (emphasis         added),     as    was    the       case    in    both

Rooker and Feldman.            In those cases, instead of seeking review

in   the   Supreme      Court    of     a    judgment        entered      by    the       State’s

highest court, the losing party pursued review of the judgment

in a federal district court, frustrating the Supreme Court’s

exclusive       jurisdiction         over    such   a   judgment.          See       28    U.S.C.

§ 1257(a) (providing that “[f]inal judgments or decrees rendered

by the highest court of a State in which a decision could be

had, may be reviewed by the Supreme Court” in cases raising

federal    questions);         see    also    Exxon,     544       U.S.    at   291       (noting

that, in both Rooker and Feldman, the plaintiff “filed suit in

federal        court   after    the     state       proceedings        ended”         (emphasis

added)).         Obviously,      the    case       before     us    does       not    fit    that

profile.



                                              14
      Second,      and    more     fundamental         to    the    controlling          indicia

articulated by the Supreme Court in Exxon, Thai Palace’s action

was, and is, challenging the action of a state administrative

agency, rather       than        alleging    injury         caused    by     a   state     court

judgment.        Nowhere in its complaint did Thai Palace seek review

of   the   judgment       of     the    Circuit     Court       for    Charles          Country.

Instead,    as     the    district       court    acknowledged,            its    claims      are

premised on injuries allegedly caused by the Board.                                     Because

Thai Palace’s federal action does not seek redress for an injury

allegedly caused by a judgment of a state court, the Rooker-

Feldman doctrine does not apply.                       See Exxon, 544 U.S. at 284

(holding that the Rooker-Feldman doctrine applies only to cases

brought     to     “complain[]          of   injuries         caused       by     state-court

judgments”).

      Third, and more generally, because Thai Palace challenges

state administrative actions, the Rooker-Feldman doctrine does

not apply as a categorical matter.                     See Exxon, 544 U.S. at 287

(“Rooker-Feldman          does    not    apply    to     a   suit     seeking      review      of

state agency action”); Verizon Md., 535 U.S. at 614 n.3 (same).

      Fourth,       the     differences          between       the     two        proceedings

demonstrate       that     this     federal       action       must     be       seen    as    an

independent,       concurrent          action     that       does    not     undermine        the

Supreme Court’s jurisdiction over any state court judgment.                                   See

Skinner, 562 U.S. at 532.               The state proceeding in this case was

                                             15
an agency-initiated proceeding, in which limited and deferential

judicial review was afforded.                 The agency’s authority extended

only to issuing, modifying, and revoking Thai Palace’s alcoholic

beverage license, and judicial review was limited to determining

whether      the     Board’s      decision    was      “supported      by    substantial

evidence” and whether the Board “committed [an] error of law.”

Paek v. Prince George’s Cnty. Bd. of License Comm’rs, 851 A.2d

540,     544      (Md.    2004).      Moreover,        in    reviewing      the    Board’s

decision, Maryland courts could only modify, affirm, reverse, or

remand the proceedings to the Board, possessing no authority to

award damages.            See Md. Code Ann., Art. 2(B), § 16-101(e)(4).

Any final judgment by the State’s highest court could then be

reviewed by the Supreme Court under 28 U.S.C. § 1257(a).                               This

action, on the other hand, was commenced under 42 U.S.C. § 1983

to challenge the constitutionality of the Board’s actions under

the First Amendment, and the district court possessed original

subject matter jurisdiction over such an action under 28 U.S.C.

§     1331     (federal     question      jurisdiction).              In    addition      to

declaratory         and   injunctive      relief,       Thai     Palace     also    sought

damages.          In these circumstances, the Supreme Court, as well as

our    court,      has    never    held   that     a   federal    district        court   is

barred       by    the    Rooker-Feldman          doctrine     from    exercising         its

subject matter jurisdiction over such a concurrent proceeding,

even though the district court would have to give effect to 28

                                             16
U.S.C. § 1738, which requires federal courts to “give the same

preclusive effect to a state-court judgment as another court of

that State would give.”               Parsons Steel, Inc. v. First Alabama

Bank, 474 U.S. 518, 523 (1986).

      And   fifth,     while     pursuing        this    independent,         concurrent

action, Thai Palace in fact never sought to bypass the Supreme

Court’s appellate jurisdiction under 28 U.S.C. § 1257(a) over

any     relevant    state     court     judgment.          To    the    contrary,      it

challenged the judgment of the Circuit Court of Charles County

by appealing it to the Maryland Court of Special Appeals and

ultimately the Maryland Court of Appeals, thereby remaining on

track for potential review by the U.S. Supreme Court.                               Thus,

Thai Palace did not frustrate the Supreme Court’s jurisdiction,

and   the   purpose     behind       the    Rooker-Feldman        doctrine      was   not

implicated.

      Rather than limit itself to the narrow question of whether

it was called upon to exercise appellate jurisdiction over a

state    court     judgment,   the     district      court      effectively      applied

preclusion       principles      to    conclude         that    the    Rooker-Feldman

doctrine    divested     it    of     subject       matter      jurisdiction.         For

example, the court noted that, in this action, Thai Palace was

presenting “the substance of the very constitutional challenge”

that the Circuit Court for Charles County addressed; that it

“could    not    possibly     rule     in   [Thai    Palace’s]        favor    on   these

                                            17
claims without finding error by the state court”; and that Thai

Palace’s “success on the merits would necessitate a finding that

the    state      court         wrongly     decided        the    issues       before    it.”

(Internal quotation marks and citations omitted).                                 Yet these

observations about the similarity of the claims are beside the

point.       While the court’s concerns may have been accurate and

valid, they do not relate to whether Rooker-Feldman applies.

See    Exxon,     544      U.S.     at    293    (“Nor     does    [the    Rooker-Feldman

doctrine] stop a district court from exercising subject-matter

jurisdiction         simply       because    a    party     attempts      to   litigate    in

federal court a matter previously litigated in state court”).

Rather, the district court’s concern that it could not rule in

Thai Palace’s favor without attributing error to the state court

amounted        to        the     application         of      traditional        preclusion

principles.

       At bottom, we conclude that this federal action, commenced

by    Thai   Palace        under    42    U.S.C.      §    1983    and    alleging      injury

inflicted by actions of a state administrative agency, qualifies

as an independent, concurrent action that does not undermine the

Supreme      Court’s            appellate       jurisdiction        over       state    court

judgments, and accordingly the Rooker-Feldman doctrine does not

apply.       Of course, this is not to say that this action can

continue     if      it    is    barred     under     state      preclusion     principles.

Nonetheless, in this posture at this time, we must reverse the

                                                 18
district court’s Rooker-Feldman ruling and remand for further

proceedings. 3

                                           REVERSED AND REMANDED




     3 We note that this case is not moot, as the Board claims,
given that Thai Palace seeks compensatory damages for past harm.

                               19